 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10        RANDOLPH CYPRIAN,
                                                              CASE NO. 3:19-CV-5047-RBL-
11                                 Plaintiff,                 JRC
12                  v.                                        ORDER
13        DANIEL WHITE, et al.,

14                                 Defendants.

15
            On June 4, 2019 the Court directed service of plaintiff’s complaint. Dkt. 12. Waivers of
16
     service were due July 4, 2019. See Dkt. 12. To date, defendant Samantha Hendershot and
17
     defendant Jo Hiles have not returned waivers of service. See Dkt. Defense counsel has not
18
     appeared on behalf of defendant Hindershot or defendant Hiles. See Dkt. On July 8, 2019,
19
     defense counsel filed a notice informing the Court that the Washington Attorney General’s
20
     Office has not been able to identify defendant Hindershot or defendant Hiles as current
21
     Department of Corrections (“DOC”) or State of Washington employees. Dkt. 16. Based on the
22
     allegations in the amended complaint, it appears that defendant Hindershot and defendant Hiles
23

24


     -1
 1 are former correctional officers who were employed at the Washington Corrections Center in

 2 Shelton, Washington. Dkt. 11 at 1-2.

 3          The court has no jurisdiction over defendant Hindershot or defendant Hiles until they

 4 have been properly served under Fed. R. Civ. P. 4. Direct Mail Specialists, Inc. v. Eclat

 5 Computerized Techs., Inc., 840 F.2d 685, 688 (9th Cir. 1988). Under Rule 4(c)(2), the Court may

 6 order that personal service be made by a United States marshal. However, in this district, the

 7 marshals do not attempt personal service upon a defendant unless mail service is unavailing. See

 8 Local Rule 4(c).

 9          If defendants are in possession of the last known business or residential address of

10 defendant Hindershot or defendant Hiles, defendants are ordered to submit such address(es) to

11 the Court under seal on or before August 9, 2019. so that the Clerk may attempt to effect

12 service. This solution alleviates two concerns involving prisoner litigation: (1) the security risks

13 inherent in providing prisoners with addresses of people formerly employed by the state; and (2)

14 reducing the problems prisoners sometimes encounter when they are attempting to access

15 information through the government. Sellers v. United States, 902 F.2d 598, 602-603 (7th Cir.

16 1990). Defendant Hindershot and defendant Hiles may also satisfy this order by filing a waiver

17 and by having counsel enter a notice of appearance on their behalf. All service documents with

18 said address(es) shall also be filed under seal.

19          Dated this 9th day of July, 2019.

20

21

22
                                                          A
                                                          J. Richard Creatura
                                                          United States Magistrate Judge
23

24


     ORDER - 2
